Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
1.             Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive. Updated search and added one more reference on PTO-892 form. The amendments to independent claims 1, 15 further narrow the scope, but this specific narrowed embodiment was previously explained and using citations rejected; thus the arguments are responded below and the previous rejection is maintained and just modified to address the amended claim language.
             Response to arguments:  Respectfully, the applicant’s arguments on page 7, starting with the paragraph  “A surprising advantageous effect of these distinct features  is that such system facilitates and/or allows for reduced light loses ……” until page 8, the end of the first paragraph, are about the specification benefits based on a system such as in specification Fig 8, that is much narrower than the limitations in the independent claim 1, the examiner cannot read such limitations into the claim language. The applicant for example could implement all the limitations of the Fig 8 so that it provides the benefits as being argued as following:
            “The invention provides a design and/or configuration of a DLP color wheel and ways to operate such color wheel. In particular, the system is controlled such, that during a substantial part of the spoke time only light is provided that is not to be filtered in the filter segments which alternatingly intercept an optical path (herein also indicated as beam path) and which together with the light source(s) and optional optics create the spoke time. For instance, the DLP color wheel
design may be changed to embodiments wherein the color wheel may consist of (as many as possible) color wheel segments, which are all transparent for blue light (such as cyan, magenta,
white and/or blue segments). This allows the designer to create multiple sequences with varying duty cycle settings without the need of changing the color wheel itself. This may especially be
relevant for blue, but may also be applied for one of the other primary colors.” (See specification, page 4, lines 21 to 31.)
 
           When and if the applicant amends such limitation that match the arguments,, the examiner will examine accordingly. Similarly in the next argument on page 8 – 9, the applicant argues and concludes:
           “Thus, Beeson teaches away from the present invention each of the plurality of segments is not transmissive of the primary light (e.g. blue light), as claimed”,
 
             Respectfully, this argument is not persuasive, because first,  it is not claimed  that “the plurality of segments (of the color wheel) are transmissive of the primary light (e.g. blue light)” and additionally, if the claim language were to be amended to claim such feature,  it is not sufficient to overcome Beeson, because as it was noted for claim 7 using [0116]   ........however, that the color scrolling means may use more than three colors by either increasing the number of filter colors (that is, segment or bands for filtering could be cyan = Blue + green, or Magenta = Blue + Red) on the color filter wheel".   Therefore, each of the color wheel segments Blue, cyan and Magenta could transmit the blue color.
                    Thus, as noted above,  when the applicant amends such limitation that match the arguments, such as adding all the limitations that provide the embodiment as noted in claim 8, it could overcome Beeson, when fully implemented.

               


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 4 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeson et al., hereinafter Beeson (US 20050280785 A1).

                Regarding claim 1, Beeson discloses “A system for processing light, the system configured to provide along a main beam path a beam of system light {Fig 3D and 4A}, wherein the system light comprises one or more of first light having a first spectral distribution {a primary light Blue}, second light having a second spectral distribution {a primary light Green},, and third light having a third spectral distribution {a primary light Red}, wherein the first, second, and third spectral distributions mutually differ, wherein first light is blue light, the second light is green light and the third light is red light, {Blue,  Red and Green lights have mutually different spectral distribution}, wherein the system comprises:              {Fig 3D, 4A, 4C, 7,   [0086] "this invention may incorporate more than one LED (a solid state light source). The number of LEDs placed inside a light-recycling envelope can vary widely depending, for example, on the available inside area of the light-recycling envelope and the desired number of emitted colors that one would like to produce inside the light-recycling envelope],     [0092] discloses several LEDs for various colors such as R, G, B, Yellow, cyan or magenta},
             
                 a lighting arrangement comprising one or more solid state light sources (LEDs) and configured to provide along a first beam path a first beam comprising primary light having a spectral power distribution with at least 80% of the spectral power consisting of the first light, and configured to provide along a second beam path a second beam comprising composed light having a spectral distribution with at least 80% of the spectral power consisting of the second light, and the third light {that is, the composed light is consisting of the second / Green light and the third / Red light as R+G = yellow};
           {As noted above [0086, 92], several LEDs for various colors such as R, G, B provide along a first beam path a first beam comprising primary light that could vary between Blue, Red and Green depending on which LED is selected, and [0045] Most specular reflective materials have reflectivity ranging from about 80% to about 98.5%.  [0133] A control unit 396 provides electrical power to LEDs 206a, 206b and 206c. The electrical power to each LED can be controlled individually. By changing the amount of electrical power transmitted to each LED, the ratio of the red, green and blue light emitted by the LEDs can be controlled and modified.  .   [0093] as cited "The red and green colors, the red and blue colors, the green and blue colors or all three colors may be emitted concurrently to produce additional colors.  Thus, [0086, 92, 93] provides for allowing 2 LED (2 light sources) providing one LED light source for a primary light color (Blue or Red or Green) and another light source providing a composed light (Yellow = Green + Red or any other composed such as Magenta = Red + blue or Cyan = Green+ Blue),   [0105 - 108] Fig.3D shows 3 light paths for  red (solid line) light ray 280 from one LED (light source), and  Green (dashed line) light ray 282 from another LED and Blue (dashed line) light ray 284 (first path in Fig 3D, or 384 in Fig 4A) from first LED light source and as  disclosed in [0105] a two light source (2 LED) could be used (instead of 3 light sources). Thus, blue as the first primary color LED light source on first path and instead of Green or Red light sources  a yellow (composed Red+ Green) can be used for the second light source as already noted above providing the second light path for example as 280 in Fig 3D, or 380 in Fig 4A},      


             an optical filter system (Fig 4A, 4C color wheel 350) comprising a plurality of segments {Fig 4C, elements 352, 358, 354, 359, etc.}, wherein two or more segments have different transmission characteristics for the composed light {that is, for example a Red band (segment) transmits a red light component of a yellow composed light (Yellow composed of Red+ Green) but does not transmit the green component = different transmission characteristics); wherein the two or more segments of the plurality of segments are especially transmissive for the primary light {that is, R, G, B bands (segments) completely transmit the same color, for example Blue band fully transmits Blue color and blocks red and green}; wherein during operation of the system the optical filter system is configured to have the two or more segments of the plurality of segments sequentially intercept the main beam path, wherein during a time period (tsp) the main beam path is partially intercepted by a first segment and partially intercepted by a second segment;  
          {[0020] the color scrolling means (e.g. color wheel) sequentially scans bands (segments) of red, green and blue light across the face of an imaging light modulator. The imaging light modulator, which is located in the optical path following the color scrolling means, spatially modulates the scrolled light to form an image. The image is projected onto a viewing screen. [0112] as cited "The color scrolling means sequentially scans colored bands  .......Color scrolling means include, but are not limited to, a color filter wheel and a set of rotating prisms.    [0113] "For example, if Red Green and Blue colors used .....The rotation of the color filter wheel causes bands of red, green and blue light to scroll sequentially across the face of the imaging light modulator. .....All three bands of light are directed to the imaging light modulator at the same time to simultaneously cover a large portion of the imaging light modulator area. ......Narrow dark regions between the wider colored bands allow for the imaging light modulator to be readdressed with the correct image information for the subsequently scrolled color”. Please note, this readdressing dark regions between the wider colored bands matches the instant application's solution, in which the problem of an undefined color at boundary lines between the color wheel segments (bands) is resolved without turning off any of the two light sources to prevent brightness reduction, and instead sequential colors are transmitted in different parts of a time period}.   Sequentially scanned RGB is further detailed in [0127] and Fig 4C},
            3a control system configured to control the lighting arrangement and the optical filter system such that during the time period (tsp) at least 80% of a spectral power distribution of the system light consists of the primary light.
           {[0045] most specular reflective materials have reflectivity ranging from about 80% to about 98.5%.  [0133] A control unit 396 provides electrical power to LEDs 206a, 206b and 206c. The electrical power to each LED can be controlled individually. By changing the amount of electrical power transmitted to each LED, the ratio of the red, green and blue light emitted by the LEDs can be controlled and modified}.


             Regarding claim 4, Beeson further discloses “The system according to claim 1, wherein during operation system light of the beam of system light may comprise simultaneously or sequentially the primary light and the composed light, and wherein the lighting arrangement comprises one or more solid state light sources for generating one or more of the first light, the second light and the third light optionally with the use of one or more luminescent materials.  
                 As noted in detail in claim 1, a first light source {as in claim 1 was met by a solid state laser diode} configured to generate primary light  {as in claim 1 was met by Blue (first light) and as noted it also could be replaced by Red or Green as second light and the third light optionally and  a second light source {as in claim 1 was met by a solid state laser diode} configured to generate the composed light {as in claim 1 was met by yellow = Green + Red)}, 
          {[0047] "Wavelength conversion materials include powdered phosphor materials, quantum dot materials, luminescent dopant materials or a plurality of such materials." 
[0048] An exemplary yellow emitting phosphor is YAG:Ce.sup.3+. },


               Regarding claim 5, Beeson further discloses “The system according to claim 1, wherein the lighting arrangement is configured to generate the first beam {as noted in claim 1, Blue laser beam}  and the second beam {as noted in claim 1, the composed light was met by yellow = Green + Red} at spatially separate positions”,
     {for “spatially separate positions” Blue (dashed line) light ray 284 (first path in Fig 3D, or 384 in Fig 4A) from first LED light source and as  disclosed in [0105] a two light source (2 LED) could be used (instead of 3 light sources). Thus, blue as the first primary color LED light source on first path and instead of Green or Red light sources  a yellow (composed Red+ Green) can be used for the second light source as already noted above providing the second light path for example as 280 in Fig 3D, or 380 in Fig 4A},      

               “and wherein the system further 4comprises optics configured to combine at a beam path combination location the first beam path and the second beam path into the main beam path, or wherein the lighting arrangement is configured to generate the first beam and the second beam  alternatingly”  
            {Fig 4A the different color paths 380, 382, 384 at spatially different positions are combined after the wheel via lens 364 for projection [0122]  an imaging light modulator 362, a projection lens 364 and a viewing screen 366. [0123] "In this example, LED 206a emits red light, LED 206b emit green light and LED 206c emits blue light. The three colors combine to form white light".  ALSO as noted before in claim 1, Green and Red is replaced by Yellow (composed of Red + Green) when a 2 light source replaces a three light source system, Then, Blue and Yellow replace RGB permitted in [0116].      
            Combining two light paths after the color wheel (as claimed in claim 9, wherein claim 9 is a dependent of claim 5) was  just noted,  but also combining the two light paths prior to the color wheel as claimed in claim 5  is met by [0167], and  [0167] also teaches a dichroic mirror.      


               Regarding claim 6, Beeson further discloses “The system according to claim 5, wherein the optical filter system is configured to have the segments of the plurality of segments sequentially intercept the main beam path downstream of the beam path combination location.  
                  “wherein the optical filter system is configured to have the segments of the plurality of segments sequentially intercept the main beam” was met in claim 1 by              an optical filter system (Fig 4A, 4C color wheel 350) comprising a plurality of segments {Fig 4C, elements 352, 358, 354, 359, etc.},  and as noted in claim 5, “intercept the main beam path downstream of the beam path combination location” was met by combining two light paths prior to the color wheel met by [0167].


               Regarding claim 7, Beeson further discloses “The system according to claim 6, wherein two or more segments have different transmission characteristics for one or more of the first light (Blue), the second light (Red) and the third light (Green), with at least a first segment being transmissive for the primary light and being transmissive for at least one of the two others of the first light, the second light, and the third light, and a second segment being transmissive for the primary light and at least the other of the one of the two others of the first light, the second light, and the third light”,
                  [0116] Projection display systems that incorporate color scrolling {such as the rotation of color wheel 350 in Fig 4A, 4C} utilize three non-identical primary colors to form color images. Although not a requirement, in most displays the three primary colors are red (R), green (G) and blue (B). It is also possible to use the colors white (W), yellow (Y), cyan (C) and magenta (M) as additional colors in color scrolling projection displays.   ........however, that the color scrolling means may use more than three colors by either increasing the number of filter colors (that is, segment or bands for filtering could be cyan = Blue + green, or Magenta = Blue + Red) on the color filter wheel".    
             Thus, “with at least a first segment (band cyan = Blue + green) being transmissive for the primary light Blue and being transmissive for at least one of the two others of the first light, the second light, and the third light (Green)”, and “a second segment (band Magenta = Blue + Red)  being transmissive for the primary light Blue and at least the other of the one of the two others of the first light, the second light, and the third light (Red)”.


             Regarding claim 8, Beeson further discloses “The system according to claim 6 , wherein both the first segment and the second segment are transmissive for the primary light, wherein the primary light comprises the first light and wherein the first light comprises blue light, and wherein the first segment has a higher transmission for the second light (Green) than for the third light (Red) and wherein the second segment has a higher transmission for the third light (Red) than for the second light (Green), wherein the second light comprises green light, and wherein the third light comprises red light”,  
                  [0116] Projection display systems that incorporate color scrolling {such as the rotation of color wheel 350 in Fig 4A, 4C} utilize three non-identical primary colors to form color images. Although not a requirement, in most displays the three primary colors are red (R), green (G) and blue (B). It is also possible to use the colors white (W), yellow (Y), cyan (C) and magenta (M) as additional colors in color scrolling projection displays.   ........however, that the color scrolling means may use more than three colors by either increasing the number of filter colors (that is, segment or bands for filtering could be cyan = Blue + green, or Magenta = Blue + Red) on the color filter wheel".                Thus, “wherein both the first segment (band cyan = Blue + green) and the second segment (band Magenta = Blue + Red)  are transmissive for the primary light, wherein the primary light comprises the first light and wherein the first light comprises blue light” , and wherein the first segment (band cyan = Blue + green has a higher transmission for the second light (Green) than for the third light (Red) and wherein the second segment (band Magenta = Blue + Red)   has a higher transmission for the third light (Red) than for the second light (Green), wherein the second light comprises green light, and wherein the third light comprises red light.


               Regarding claim 9, Beeson further discloses “The system according to claim 5, wherein the optical filter system is configured to have the segments of the plurality of segments 5sequentially intercept the second beam path” was met in claim 1 by              an optical filter system (Fig 4A, 4C color wheel 350) comprising a plurality of segments {Fig 4C, elements 352, 358, 354, 359, etc.} and as noted in claim 5, “ upstream of the beam path combination location”  was met by combining two light paths prior to the color wheel (upstream) as met by [0167].
 

               Regarding claim 10, Beeson further discloses “The system according to claim 9, wherein the composed light (yellow = Green + Red) has the spectral distribution with at least 80% of the spectral power consisting of the two others of the first light (Blue), the second light (Green), and the third light (Red)” was met in claim 1 by  Green + Red composed color for the spectral power consisting of the two others.
                 “wherein two or more segments (Cyan and Magenta) have different transmission characteristics for these two others (Green + Red), with at least a first segment (cyan = Blue + Green) being transmissive for one (Green) of the two others (Green and Red), and a second segment  (Magenta = Blue + Red) being transmissive for the other (Red) of the two others (Green and Red)”,
              as met by    [0116] Projection display systems that incorporate color scrolling {such as the rotation of color wheel 350 in Fig 4A, 4C} utilize three non-identical primary colors to form color images. Although not a requirement, in most displays the three primary colors are red (R), green (G) and blue (B). It is also possible to use the colors white (W), yellow (Y), cyan (C) and magenta (M) as additional colors in color scrolling projection displays.   ........however, that the color scrolling means may use more than three colors by either increasing the number of filter colors (that is, segment or bands for filtering could be cyan = Blue + green, or Magenta = Blue + Red) on the color filter wheel".    Thus, “the first segment (band cyan = Blue + green) and the second segment (band Magenta = Blue + Red) .


                  Regarding claim 11, Beeson further discloses “The system according to claim 9, wherein the first segment (cyan = Blue + Green) has a higher transmission for the second (Green) light than for the third light (Red) and wherein the second segment (Magenta = Blue + Red)  has a higher transmission for the third light (Red) than for the second (Green) light, wherein the second light  comprises green light, and wherein the third light comprises red light.  
               as met by    [0116] Projection display systems that incorporate color scrolling {such as the rotation of color wheel 350 in Fig 4A, 4C} utilize three non-identical primary colors to form color images. Although not a requirement, in most displays the three primary colors are red (R), green (G) and blue (B). It is also possible to use the colors white (W), yellow (Y), cyan (C) and magenta (M) as additional colors in color scrolling projection displays.   ........however, that the color scrolling means may use more than three colors by either increasing the number of filter colors (that is, segment or bands for filtering could be cyan = Blue + green, or Magenta = Blue + Red) on the color filter wheel".    Thus, “the first segment (band cyan = Blue + green) and the second segment (band Magenta = Blue + Red).


                  Regarding claim 12, Beeson further discloses “The system according to claim 5, wherein the optics configured to combine at the beam path combination location the first beam path and the second beam path into the main beam path comprises a dichroic mirror” was already noted in claim 5, and met by [0167] which also teaches a dichroic mirror.      


                  Regarding claim 13, Beeson further discloses “The system according to claim 1, wherein the optical filter system comprising rotatable element comprising the plurality of segments, and a rotator configured to rotate the rotatable element for having the plurality of segments sequentially intercept the main beam path or the second beam path” was already noted in claim 1, using {[0020] the color scrolling means (e.g. color wheel) sequentially scans bands (segments) of red, green and blue light across the face of an imaging light modulator. The imaging light modulator, which is located in the optical path following the color scrolling means, spatially modulates the scrolled light to form an image. The image is projected onto a viewing screen. [0112] as cited "The color scrolling means sequentially scans colored bands  .......Color scrolling means include, but are not limited to, a color filter wheel and a set of rotating prisms.    [0113] "For example, if Red Green and Blue colors used .....The rotation of the color filter wheel causes bands of red, green and blue light to scroll sequentially across the face of the imaging light modulator.


               Regarding claim 14, Beeson further discloses “A projection system or a luminaire comprising the system according to claim 1”,  as noted in claim 1, met by [0020] and additionally by [0130-131]  and Fig 4B.    

              Regarding claim 15, this claim implements the method that details the process of the apparatus in claim 1 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2 – 3 are rejected under 35 U.S.C. 103 as being un-patentable over Beeson et al., hereinafter Beeson (US 20050280785 A1) in view of Janssens et al., hereinafter Janssens (US 20190235369 A1).

              Regarding claim 2, Beeson further discloses “The system according to claim 1, comprising (i) a first light source {as in claim 1 was met by a solid state laser diode} configured to generate primary light  {as in claim 1 was met by Blue and as noted it also could be replaced by Red or Green} and (ii) a second light source {as in claim 1 was met by a solid state laser diode} configured to generate the composed light {as in claim 1 was met by yellow = Green + Red)}, 
wherein the second light source comprises a pump light source {in light of specification, a pump light source met by an LED laser already met in claim 1} configured to generate pump light source light and a luminescent material [0047] configured to convert at least part of the pump light source light into luminescent material light, wherein the composed light comprises the luminescent material light, wherein the first light source comprises a solid state light source, and wherein the second light source comprises a solid state light source”,
          {[0047] "Wavelength conversion materials include powdered phosphor materials, quantum dot materials, luminescent dopant materials or a plurality of such materials." 
[0048] An exemplary yellow emitting phosphor is YAG:Ce.sup.3+. },

             Although all limitations are fully met above, since “a pump light source” was met based on the specification by a “laser light source” such as a laser diode. The examiner additionally provides the verbatim “a pump light source” as met by Janssens in a similar field of endeavor as cited in [0079, 81-85] for a pump light source which is a solid state light source such as laser diode / laser.           
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beeson as taught in Janssens to provide “a pump light source”, for the purpose that it is a conventionally known solid state light source available to be used per design requirements.


              Regarding claim 3, Beeson further discloses “The system according to claim 2, wherein the control system is configured to have the system provide the first beam comprising primary light during a first part of the time period (tsp) and not to provide the second beam of the composed light during the same first part of the time period (tsp)”,
as noted in claim 1 citations, the rotation of color wheel {Fig 4A, 4C 350} sequentially transmits the primary light {such as blue [0126] Color filter 356 transmits blue light and reflects red and green light}. Transmits blue light during a first part of the time period (tsp) is met by sequential time of rotation, wherein blue band (segment) passes in front of window 358, as already noted in claim 1, [0127] and Fig 4C. 
As it was noted in claim 1 the composed light from the second light source is yellow (=Red+Green) and per disclosure [0126] “transmits blue light and reflects red and green light”, the yellow= Red + Green is NOT transmitted (reflected back) during the same first part of the time period (tsp)” that Blue was transmitted.

Thus, the sequential transmission of one color and NOT the other colors during the same time period (tsp), meets the limitation in which 2 or 3 colors that radiate the color wheel at an adjacent area in window 358, cause in  a first part of the time (tsp) for example Blue color beam to be transmitted through the color wheel blue band and not the second color beams (e.g. yellow = Green + Red) via the segment (band) that only transmits Blue color, and then the yellow sequentially (later in time) is transmitted via a second segments (bands) of the color wheel such as Green and Red band.   


Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422